Opinion by
Walker, R. S., P. J.
§ 1049. infancy; necessaries, liability for. An infant living separate and apart from his parents is liable for necessaries furnished to him, but his living separate and apart from his parents does not enlarge his liability so as-to extend to contracts for the purchase of articles which clo not fall within the classification o£ necessaries. This was a suit by appellee against the appellant upon account for clothing sold and delivered by appellee to appellant. Appellant pleaded that he was a minor when he purchased the clothing. The trial court charged the jury that if they believed from the evidence that the defendant was not twenty-one years of age at the time the credit was given, then he would not be liable, unless the goods sold and delivered to him were necessary for him, and suitable and proper for one of his age and station in life, or unless the defendant teas living separate and apart from Ms parents. The italicised portion of this charge was held to be erroneous.
Eeversed and remanded.